      Case 1:17-cv-01990-EGS-RMM Document 39 Filed 03/25/19 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



2301 M CINEMA LLC D/B/A/ WEST END
CINEMA, et al.
                                             Civil Action No. 1:17-cv-1990-EGS
                   Plaintiffs,
        v.

SILVER CINEMAS ACQUISITION CO. D/B/A
LANDMARK THEATRES,

                   Defendant.



         LANDMARK’S OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL




LEGAL143770721.2
         Case 1:17-cv-01990-EGS-RMM Document 39 Filed 03/25/19 Page 2 of 7




           Defendant Landmark opposes Plaintiffs’ Motion to Compel Landmark Theatres to

Produce Certain Documents (“Motion”), which is premature, mischaracterizes the parties’

discussions, and was strategically filed in contravention of Plaintiffs’ duty to confer in good

faith. The timeline of events is telling. On March 8, 2019, Plaintiffs surprised Landmark at the

end of a meet-and-confer telephone conference call by saying they intended to call the Court’s

Deputy Clerk immediately after the call to discuss the process for filing a motion to compel.

Declaration of Thomas L. Boeder (“Decl.”) ¶ 3. Landmark urged that a motion would be

premature—Plaintiffs had sent a detailed letter less than 24 hours earlier that Landmark had not

had the chance to review—but Plaintiffs insisted on involving the Court. Id. As of March 8,

Plaintiffs (1) had not identified the issues to be addressed in their Motion (and did not do so until

March 15), (2) had not provided a list of custodians or search terms (and did not do so until

March 18, after the Court issued its order on briefing),1 and (3) had not produced a single

document, aside from organization charts (and did not do so until March 21, four hours before

the parties’ motion to compel papers were due).2 Decl. ¶ 4. In short, Plaintiffs cannot represent

in good faith that Landmark “has slowed this litigation” and “refus[ed] to participate

meaningfully in the discovery process.” Mot. at 1. To the contrary, Plaintiffs’ ambush-by-

motion strategy is an abuse of the meet-and-confer process that ironically has derailed

Landmark’s own efforts to review and produce documents as well as the meet-and-confer

discussions, the last of which occurred on March 8.

           Compounding this gamesmanship, Plaintiffs’ Motion is replete with inaccuracies and

mischaracterizations, and asserts positions never expressed during the parties’ meet-and-confer

sessions. As to the other disputes, Landmark objects on relevance and proportionality grounds.

Landmark disputes Plaintiffs’ purported entitlement to a sweeping array of documents and data,



1
    Landmark provided its list of document custodians on January 17, 2019. Decl. ¶ 5.
2
 Given this timeline, Plaintiffs’ representations that Landmark has “yet to propose a search methodology” and “has
provided no estimate as to when it might begin producing documents, while Plaintiffs have already begun their own
document productions” is, at best, very misleading. Mot. at 1.




LEGAL143770721.2
       Case 1:17-cv-01990-EGS-RMM Document 39 Filed 03/25/19 Page 3 of 7




regardless of burden or sensitivity and without justifying the relevance of the information, simply

because they are “routine requests in antitrust litigation.”3 Mot. at 1.

I.       PLAINTIFFS HAVE NOT CONFERRED ABOUT RFPS 7-8 AND 40 AS
         REQUIRED UNDER THE FEDERAL RULES, AND THEIR MOTION ON
         THESE ISSUES IS THUS PREMATURE.
         RFPs 7-8. Plaintiffs bypassed the meet-and-confer process on this issue. Plaintiffs first

identified the geographic scope of RFPs 7-8 as an area of impasse on March 7, less than a day

before contacting the Court. Decl. ¶ 7. Plaintiffs made no attempt to confer with Landmark

before bringing this issue to the Court’s attention. Id. Regardless, it is inaccurate that Landmark

has “refus[ed] to produce documents concerning its clearance practices beyond Washington, DC,

Detroit, and Denver.” Mot. at 2. Landmark has represented since early January that it will

produce documents concerning Landmark’s circuit-wide clearance policies or practices (RFP 7),

if any, and Plaintiffs have never articulated what, beyond that, they are seeking. Decl. ¶ 8.

Plaintiffs have emphasized that RFPs 7-8 “concern Landmark’s (and distributors’) practices,

policies, and communications across markets,” so cannot now claim in good faith that they

requested documents concerning clearance practices limited to specific markets outside

Washington DC, Denver, or Detroit. Id. As to distributor policies (RFP 8), Plaintiffs’ Motion

says nothing. See Mot. at 2. This issue is not ripe for a decision by the Court.

         RFP 40. Plaintiffs have never requested a complete organization chart “listing all of

Landmark’s head-office employees.” Mot. at 3. On February 4, Plaintiffs ambiguously

demanded a “complete organizational chart.” Decl., Ex. I at 3. On March 7, Plaintiffs

referenced “a complete organization chart (or other vehicle for comprehensive front-office

personnel information),” but never responded when Landmark explained it could “not

understand the meaning of this phrase.” Id., Ex. G at 3, Ex. A at 6, ¶ 9. Plaintiffs’ Motion now

requests for the first time a “listing of all of Landmark’s head-office employees (but not theater

3
  To support their claim that their requests are “routine,” Plaintiffs vaguely reference “Landmark’s similar requests
to Plaintiffs.” Mot. at 1. Plaintiffs ignore that Landmark’s document requests seek primarily information about film
licensing and documents supporting the allegations in the complaint, and request no transaction-level financial or
concessions data. Decl., Ex. F. As to ticket sales, Landmark requested only “documents sufficient to show the
average ticket price for Your theater(s) for each year it has been in operation” (RFP 37). Id., Ex. F at 12.




LEGAL143770721.2
      Case 1:17-cv-01990-EGS-RMM Document 39 Filed 03/25/19 Page 4 of 7




staff without responsibility for film-licensing).” Mot. at 3. Landmark does not understand this

request either, but to the extent it covers the Head of Human Relations, it is clearly outside the

scope of Plaintiffs’ own RFP 40, which seeks identification of individuals with “any role in the

allegations as set forth in the complaint and/or the licensing, purchasing, exhibition, marketing,

advertising, or pricing of specialty films.” Decl., Ex. J at 25. Regardless, Landmark produced

an organization chart on January 18, 2019, that identifies Landmark’s team of film buyers, Chief

Executive Officer, and heads of marketing and finance since 2010. Id., Ex. K.

II.     PLAINTIFFS’ REQUESTS FOR REAL ESTATE/DEVELOPMENT
        INFORMATION AND TRANSACTIONAL-LEVEL DATA ON FINANCES,
        CONCESSIONS, AND TICKETS SALES ARE NOT DISCOVERABLE.
        RFPs 26 & 39. Landmark has objected to these RFPs as overbroad, unduly burdensome,

disproportionate, and seeking irrelevant information. Id., Ex. J at 19, 25. Information about real

estate and development is unrelated to Plaintiffs’ complaint, which alleges that Landmark

“stifl[ed] competition” by coercing film distributors. Mot. at 2. Plaintiffs’ lawsuit is about film

licensing, not real estate; the complaint alleges no misconduct whatsoever concerning

development. See Dkt. No. 1. Plaintiffs are not entitled to discovery of such highly sensitive

documents without even an attenuated connection to their claims. See United States v. Kellogg

Brown & Root Servs., Inc., 284 F.R.D. 22, 37 (D.D.C. 2012) (“[Courts] should not endorse

‘fishing expeditions,’ discovery abuse and inordinate expense involved in overbroad and far-

ranging discovery requests [but rather] tailor discovery ‘to the issues involved in the particular

case.’” (citations omitted)).

        RFPs 41-42. RFP 41—which is over a page long and seeks 16 categories of information

for each individual ticket and concessions transaction at Landmark’s theaters in three markets

since 2010—is a textbook example of a disproportionate document request. Decl., Ex. J at 25-

27; Fed. R. Civ. P. 26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter

that is relevant to any party’s claim or defense and proportional to the needs of the case[.]”

(emphasis added)). Despite Plaintiffs’ misrepresentations, the burdens involved in making such

a production, if even possible, would be overwhelming and hugely expensive. Decl. ¶ 12. Pre-



LEGAL143770721.2
       Case 1:17-cv-01990-EGS-RMM Document 39 Filed 03/25/19 Page 5 of 7




2014 data “is inaccessible because data production would require the assistance of a third party”

that went out of business and no longer exists. Id.; Mot. at 4. As to data stored since 2014,

(1) there are roughly 21 million ticket sales and 11 million concessions sales in the three

markets, and (2) it would take Landmark’s single capable systems employee about three weeks

working full time just to write the computer program to create the reports (and thus require hiring

a new employee). Decl. ¶ 12. Moreover, Plaintiffs do not need Landmark’s concessions data to

calculate how much more they would have earned in concessions at their own theaters, nor do

they need detailed transactional data to show relative prices.4 Mot. at 3. Lastly, Plaintiffs’

Motion lists RFP 42 but does not explain why it is an issue. See id. at 3-4.

         RFP 45. Plaintiffs are similarly mistaken that they are “entitled” to Landmark’s audited

financial reports, Mot. at 4, which are non-public and include detailed, highly sensitive

information with no relevance to the complaint, Decl. ¶ 13. Plaintiffs have refused to provide

any information regarding their damages theory (not even a preliminary estimate), or to explain,

in meet and confers or their Motion, why Landmark’s detailed financial statements are relevant.

Id.; Mot. at 4. Nor do the allegations in the complaint or relief sought justify “a fishing

expedition [into Landmark’s financial information], requiring [Landmark] to produce vast

amounts of potentially sensitive information with little chance of obtaining relevant, admissible

evidence.” Kellogg, 284 F.R.D. at 37. The complaint does not seek restitution and Plaintiffs

have provided nothing beyond the speculative and conclusory statement that Landmark’s

detailed finances—which span across unrelated theaters and markets—would “assist in

estimating damages.” Mot. at 4.

                                            III.     CONCLUSION
         For the foregoing reasons, Landmark respectfully requests that Plaintiffs’ Motion to

Compel be DENIED.


4
 As to ticket sales, the aggregated ticket sales data available through the third-party comScore/Rentrak database is
sufficient. The parties’ ongoing discussions regarding access to comScore/Rentrak were disrupted by the briefing
schedule forced by Plaintiffs. Separately, Plaintiffs’ Motion refers to “promotional expenditures,” Mot. at 3, which
are not covered by either RFP 41 or 42, Decl., Ex. J at 25-27.




LEGAL143770721.2
      Case 1:17-cv-01990-EGS-RMM Document 39 Filed 03/25/19 Page 6 of 7




        DATED: March 25, 2019

                                       Respectfully submitted,

                                       PERKINS COIE LLP

                                       By:/s/ Thomas L. Boeder
                                          Thomas L. Boeder, Pro Hac Vice
                                          TBoeder@perkinscoie.com
                                          Alison Caditz, Pro Hac Vice
                                          ACaditz@perkinscoie.com
                                          1201 Third Avenue, Suite 4900
                                          Seattle, WA 98101-3099
                                          Tel: 206-359-8000
                                          Fax: 206-359-9000
                                       By: /s/ Barry J. Reingold
                                          Barry J. Reingold, Bar No. 942086
                                          BReingold@perkinscoie.com
                                          700 Thirteenth Street NW, Suite 600
                                          Washington, D.C. 20005-3960
                                          Tel: 202-654-6200
                                          Fax: 202-654-6211
                                       Attorneys for Defendants Silver Cinemas
                                       Acquisition Co. D/B/A Landmark Theatres




LEGAL143770721.2
      Case 1:17-cv-01990-EGS-RMM Document 39 Filed 03/25/19 Page 7 of 7



                                  CERTIFICATE OF SERVICE


        I certify that on March 25, 2019, I caused the foregoing document to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will automatically send email

notification of such filing to all attorneys of record.

Michael David Hausfeld
Sathya S. Gosselin                                  ___ Via hand delivery
Sarah R. LaFreniere                                 ___ Via U.S. Mail, 1st Class, Postage
Hausfeld LLP                                            Prepaid
1700 K. Street, NW                                  ___ Via Overnight Delivery
Suite 650                                           ___ Via Facsimile
Washington DC, 20006                                _X_ Via CM/ECF Email
                                                    ___ Other: ___________________
Attorneys for Plaintiffs 2301 M. Cinema LLC
D/B/A West End Cinema, Avalon Theatre
Project, Inc.,
Denver Film Society

Irving Scher                                        ___ Via hand delivery
Hausfeld LLP                                        ___ Via U.S. Mail, 1st Class, Postage
33 Whitehall Street,                                    Prepaid
14th Floor,                                         ___ Via Overnight Delivery
New York, NY 10004                                  ___ Via Facsimile
                                                    _X_ Via CM/ECF Email
Attorneys for Plaintiffs 2301 M. Cinema LLC         ___ Other: ___________________
D/B/A West End Cinema, Avalon Theatre
Project, Inc., Denver Film Society

Kathryn A. Reilly
Natalie West                                        ___ Via hand delivery
Wheeler Trigg O’Donnell LLP                         ___ Via U.S. Mail, 1st Class, Postage
370 17th St., Suite 4500,                               Prepaid
Denver, CO 80202                                    ___ Via Overnight Delivery
                                                    ___ Via Facsimile
Attorneys for Plaintiffs Denver Film Society        _X_ Via CM/ECF Email
                                                    ___ Other: ___________________




Date: March 25, 2019
                                                          /s/ Barry J. Reingold
                                                          Barry J. Reingold
                                                          Attorneys for Defendant Silver Cinemas
                                                          Acquisition Co. D/B/A Landmark Theatres




LEGAL143770721.2
